Exhibit 4.1 Execution Copy THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE BEEN ACQUIRED FOR INVESTMENT AND NOT WITH A VIEW TO, OR IN CONNECTION WITH, THE SALE AND DISTRIBUTION THEREOF, AND HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE  SECURITIES ACT ) OR ANY STATE SECURITIES LAWS. SUCH SECURITIES MAY NOT BE SOLD OR TRANSFERRED IN THE ABSENCE OF SUCH REGISTRATION OR AN OPINION OF COUNSEL IN A FORM REASONABLY ACCEPTABLE TO COMPANY THAT SUCH REGISTRATION IS NOT REQUIRED DUE TO AN EXEMPTION THEREFROM UNDER SAID ACT AND ANY APPLICABLE STATE SECURITIES LAWS. Date of Issuance: April 29, 2013 WARRANT TO PURCHASE SHARES OF COMMON STOCK OF MEETME, INC. (Void after February 28, 2024) This certifies that VENTURE LENDING & LEASING VI, LLC, a Delaware limited liability company, or assigns ( Holder ), for value received, is entitled to purchase from MEETME, INC., a Delaware corporation ( Company ), the Applicable Number (hereinafter defined) of fully paid and nonassessable shares of Companys common stock (the  Stock ), for cash, at a purchase price per share hereinafter determined (the  Stock Purchase Price ). Holder may also exercise this Warrant on a cashless or net issuance basis under certain circumstances as described in Section 1(b) below, and this Warrant shall be deemed to have been exercised in full on such basis on the Expiration Date (hereinafter defined), to the extent not fully exercised prior to such date. This Warrant is issued in connection with that certain Loan and Security Agreement and Supplement thereto, both of even date herewith (as the same may be amended, restated, supplemented or modified from time to time, the  Loan Agreement  and the  Supplement  respectively,) between Company, as borrower, and Holders subsidiary, Venture Lending & Leasing VI, Inc., as lender ( Lender ). Capitalized terms used herein and not otherwise defined in this Warrant shall have the meanings ascribed to them in the Loan Agreement and the Supplement, unless the context would otherwise require. The Applicable Number of shares of Stock purchasable hereunder shall be the number obtained by dividing (A) $400,000 (the  Coverage Amount ), provided that the Coverage Amount automatically shall be increased from $400,000 to $500,000 on the Borrowing Date of the Loan funded to Company by Lender under the First Tranche of Lenders Commitment, provided, further, that the Coverage Amount automatically shall be increased from $500,000 to $650,000 on the Borrowing Date of the Loan funded to Company by Lender under the Second Tranche of Lenders Commitment, provided, further, that the Coverage Amount automatically shall be increased by $150,000 (from $650,000 to $800,000 if the areforementioned Second Tranche increase occurred, or from $500,000 to $650,000 if the aforementioned Second Tranche increase did not occur) on the Borrowing Date of the Loan funded to Company by Lender under the Third Tranche of Lenders Commitment, by (B) the Stock Purchase Price. The Stock Purchase Price shall be equal to, at Holders option, the lowest of (i) $1.96 and (ii) the price per share of the Stock issued in the next equity placement of Companys Stock to occur after the Closing Date, provided, however, that any conversion of the note dated March 21, 2013 issued to Meet Moi, LLC by Company, shall not serve as an equity placement ( Equity Placement Price ) and provided that, so long as the Stock is listed for trading on the NYSE MKT (the 
